DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-14, 16-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leacock et al. (US 9,021,848) in view of Huet (US 3,108,362).
Claim 1:  Leacock et al. provides a method for forming a nacelle leading edge (Abstract, Fig. 6), comprising: positioning a preform (13, Fig. 6,8A) between a punch (7) and a die (9), the punch and the die annularly disposed about a first axis (Fig. 8A); moving, relatively, at least one of the punch and the preform towards the other of the punch and the preform along the first axis so that a portion of the preform is formed over a leading edge of the punch (Abstract; Col. 7 lines 1-45 ); and offsetting the punch so that the punch is annularly disposed about a second axis, different than the first axis (Fig. 8D, the die is moved so that relative to the die the punch is on a different axis , Col. 8 lines 33-67).

However, Huet teaches rotating a punch so that it is displaced about a second axis, different than the first axis (Figs. 3-4, Col. 2 lines 27-39).
Therefore, it would have been obvious to modify the method provided by Leacock et al. to rotate the punch as taught by Huet because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 2: Leacock et al. provides the punch (7) is configured to mate with an interior surface of the preform and the die (9) retains an exterior surface of the preform (Fig. 8A).
Claim 3: Leacock et al. as modified by Huet provides following rotating the punch, moving at least one of the punch and the die towards the other of the punch and the die (Figs. 8D-8G, Col. 8 lines 33-67).
Claim 4: Leacock et al. provides moving, relatively, the die towards the punch along the first axis (Col. 8 lines 5-45).
Calim 5: Leacock et al. provides moving, relatively, the punch towards the die along the second axis (Col. 8 lines 5-67).
Claim 6: Leacock et al. provides the die (9) retains a first end of the preform and at least one clamp (11) retains an opposing second end of the preform (Fig. 8A).
Claim 7: Leacock et al. provides positioning a preform holder (8) about an interior surface of the preform opposite the die (Fig. 8A).
Claim 8: Leacock et al. provides the first axis is an axial centerline of the preform (Fig. 8A).
Claim 9: Leacock et al. provides the second axis is a centerline of the nacelle leading edge (Fig. 8D-8H).
Claim 11: Leacock et al. provides the preform (13) comprises a segment of a full annulus corresponding to the nacelle leading edge (Fig. 8H).
Claim 12: Leacock et al. provides an apparatus for forming a nacelle leading edge (Figs. 8A-8H), comprising: an actuation assembly (Col. 7 lines 1-52); a punch in communication with the actuation assembly and annularly disposed about a first axis (Fig. 8A, Col. 8 lines 41-44), the punch configured to mate with an interior surface of a preform (13, Fig. 8A); and a die (9) in communication with the actuation assembly and annularly disposed about the first axis (Col. 8 lines 33-44), the die configured to retain an exterior surface of the preform (Fig. 8A); wherein the actuation assembly is configured to effect relative motion between the punch and the preform; and wherein the actuation assembly is configured to offset the punch so that the punch is annularly disposed about a second axis, different than the first axis (Col. 8 lines 33-44).
While Leacock et al. teaches offsetting the punch so the punch is annularly disposed about a second axis, different from the first axis by moving the die relative to the punch he fails to disclose the punch is rotated to dispose the punch about a second axis.
However, Huet teaches rotating a punch so that it is displaced about a second axis, different than the first axis (Figs. 3-4, Col. 2 lines 27-39).
Therefore, it would have been obvious to modify the method provided by Leacock et al. to rotate the punch as taught by Huet because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 13: Leacock et al. provides the actuation assembly is configured to effect relative movement between the punch and the preform along the first axis and the second axis (Col. 8 lines 33-44).
Claim 14: Leacock et al. provides the actuation assembly is configured to move the die towards the punch along the first axis (Col. 7 line 64- Col. 8 line 67).
Claim 16: Leacock et al. provides comprising a preform holder (8) configured to mate with an interior surface of the preform opposite the die (Fig. 8A).
Claim 17: Leacock et al. provides the first axis is an axial centerline of the preform (Fig. 8A).
Claim 19: Leacock et al. provides the preform comprises a segment of a full annulus corresponding to the nacelle leading edge (Fig. 8H).
Claim 20: Leacock et al. provides an apparatus for forming a nacelle leading edge (Fig. 8A-8H), comprising: an actuation assembly (Col. 7 lines 1-52); a punch in communication with the actuation assembly and annularly disposed about a first axis (Fig. 8A, Col. 8 lines 41-44), the punch configured to mate with an interior surface of a preform (Fig. 8A); and a die (9) in communication with the actuation assembly and annularly disposed about the first axis (Col. 8 lines 33-44), the die configured to retain an exterior surface of the preform (Fig. 8A); wherein the actuation assembly is configured to offset the punch so that the punch is annularly disposed about a second axis, different than the first axis; and wherein the actuation assembly is configured to at least one of effect relative movement between the die and the preform along the first axis and effect relative movement between the punch and the preform along one of the first axis and the second axis (Col. 8 lines 33-44).]
While Leacock et al. teaches offsetting the punch so the punch is annularly disposed about a second axis, different from the first axis by moving the die relative to the punch he fails to disclose the punch is rotated to dispose the punch about a second axis.
However, Huet teaches rotating a punch so that it is displaced about a second axis, different than the first axis (Figs. 3-4, Col. 2 lines 27-39).
Therefore, it would have been obvious to modify the method provided by Leacock et al. to rotate the punch as taught by Huet because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 21: Leacock et al. as modified by Huet provides the first axis intersects the second axis such that the first axis and the second axis define an angle therebetween (Huet, Figs. 3-4).
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leacock et al. (US 9,021,848) in view of Huet (US 3,108,362) and Ludlow (US 2016/0158820).
Claims 10 and 18: Leacock et al. fails to disclose the preform comprises a full annulus corresponding to the nacelle leading edge.
However, Ludlow teaches forming a nacelle leading edge from a preform that comprises a full annulus corresponding to the nacelle leading edge (paragraphs [0016, 0026, 0029].
Therefore, it would have been obvious to modify the method provided by Leacock et al. to use a preform that comprises a full annulus as taught by Ludlow because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        1/15/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726